Exhibit 10.16

 

LOGO [g290041aeslogo.jpg]

2011 NONQUALIFIED STOCK OPTION AWARD AGREEMENT

PURSUANT TO

THE AES CORPORATION 2003 LONG TERM COMPENSATION PLAN

The AES Corporation, a Delaware Corporation (the “Company”), grants to the
Employee named below, pursuant to The AES Corporation 2003 Long Term
Compensation Plan, as amended (the “Plan”), and this 2011 Nonqualified Stock
Option Award Agreement (this “Agreement”), this Award of a Nonqualified Stock
Option (“Option”) to purchase full shares of common stock of the Company
(“Shares”) upon the terms and conditions set forth herein. Capitalized terms not
otherwise defined herein will each have the meaning assigned to them in the
Plan.

 

1. The Award of this Option is subject to all terms and conditions of this
Agreement and the Plan, the terms of which are herein incorporated by reference:

 

Name of Employee:

  Fidelity System ID:   Grant Date:   Total Number of Shares Granted:   Option
Price per Share:  

 

2. The Employee referenced above is hereby granted an Option representing a
right to purchase the number of Shares set forth above at the option price per
Share set forth above (which option price is the Fair Market Value of a Share on
the date hereof), upon the terms set forth herein and in the Plan, if and only
to the extent, the relevant portion of such Option (i) has not been forfeited or
canceled prior to its Vesting Date (as defined below) and (ii) has vested in
accordance with this Agreement.

 

3. This Option will expire no later than ten years from                  ,
20     provided, however, that this Option may expire sooner pursuant to the
terms set forth herein and in the Plan.

 

4. This Option will vest, in accordance with and subject to the terms of this
Agreement, in three equal installments on each of                  , 20    ,
                 , 20    , and                  , 20    , (each a “Vesting
Date”); provided, however, that if:

 

  (A) the Employee Separates from Service prior to the applicable Vesting Date
by reason of the Employee’s death or a Separation of Service on account of
Disability, the portion of this Option that has not previously vested will vest
and will become immediately exercisable, and will expire one year after the date
the Employee Separates from Service;

 

  (B) the Employee Separates from Service prior to the applicable Vesting Date
by reason of a Separation from Service by the Company for cause (as determined
by the Committee in its sole discretion), the portion of this Option that has
previously vested will expire three months after the date the Employee Separates
from Service, and the portion of this Option that has not previously vested will
be immediately cancelled and forfeited without payment or further obligation by
the Company or any Affiliate; and

 

  (C)

the Employee Separates from Service prior to the applicable Vesting Date for any
other reason, including, but not limited to, voluntarily by the Employee, on
account of Retirement, or by reason of a Separation from Service by the Company
(other than for cause or by reason of death or Disability), the portion of this
Option that has previously vested will expire one



--------------------------------------------------------------------------------

  hundred and eighty (180) days after the date the Employee Separates from
Service, and any portion of this Option that has not previously vested will be
immediately cancelled and forfeited without payment or further obligation by the
Company or any Affiliate.

In addition, in the event that a Separation from Service described in clause
(A), clause (B) or clause (C) above occurs on or after the applicable Vesting
Date, to the extent that all or any portion of this Option has vested but not
yet expired as of such date, such portion of this Option will expire on the
earlier of (i) the last day of the time period described in clause (A), clause
(B) or clause (C) above, as applicable, or (ii) the date such portion of this
Option would have expired, had such employment or provision of services
continued.

 

5. Subject to the terms and conditions of the Plan and this Agreement, the
Employee may exercise any vested portion of this Option by giving appropriate
notice to the Company’s plan administrator, together with provision for payment
(i) of the full option price of the Shares for which such vested portion of this
Option is exercised and (ii) applicable withholding taxes. The notice must
specify the portion of this Option to be exercised (i.e., the number of Shares).
The full option price of the Shares of common stock as to which such vested
portion of this Option is exercised (including applicable withholding taxes)
must be paid in cash to the plan administrator in full, or alternative adequate
provision for such payment must be made (including an irrevocable instruction to
a broker to deliver the option price at a future date), at the time of exercise.

 

6. In addition, in the event that a Change of Control occurs prior to the
applicable Vesting Date, to the extent that all or any portion of this Option
has not already been previously forfeited or cancelled, such portion of this
Option will become fully vested and exercisable; provided, however, that in
connection with a Change of Control or certain other events, the Committee may,
in its discretion (i) cancel any or all outstanding Options issued pursuant to
the Plan in consideration for payment to the holders of such cancelled Options
of an amount equal to the portion of the consideration that would have been
payable to such holders pursuant to such transaction if such Options had been
fully vested and exercisable, and had been fully exercised, immediately prior to
such transaction, less the option price, if any, that would have been payable
therefore, or (ii) if the net amount referred to in clause (i) would be
negative, cancel such Options for no consideration of any kind. Payment of any
obligation payable pursuant to the preceding sentence may be made in cash of
equivalent value and/or securities or other property in the Committee’s
discretion.

 

7. The Company and its subsidiaries and Affiliates have the right (i) to
withhold any tax required to be withheld in connection with the exercise of any
portion of this Option from Shares otherwise deliverable or from any other
payment to be made to the Employee, or (ii) to otherwise condition the
Employee’s right to exercise any portion of this Option on the Employee making
arrangements satisfactory to the Company or any of its subsidiaries or
affiliates to enable any related tax obligation of the Employee to be satisfied.
The Employee should consult his or her personal advisor to determine the effect
of this Option on his or her own tax situation.

 

8. Notices hereunder and under the Plan, if to the Company, must be delivered to
the Plan Administrator (as so designated by the Company) or mailed to the
Company’s principal office, 4300 Wilson Boulevard, Arlington, VA 22203 (or as
subsequently designated by the Company), to the attention of the Plan
Administrator, or, if to the Employee, will be delivered to the Employee, which
may include electronic delivery, or mailed to his or her address as the same
appears on the records of the Company.

 

9. Subject to the terms and conditions of the Plan, unless the Committee
determines otherwise, if an Employee is adjudicated to be mentally incompetent
while in the continuous employment of the Company or an Affiliate or during a
period of permanent and total Disability which commenced while in such
employment, the Employee’s guardian, conservator or legal representative will
have the right to exercise this Option on behalf of the Employee.

 

10. All decisions and interpretations made by the Board of Directors or the
Committee with regard to any question arising hereunder or under the Plan will
be binding and conclusive on all persons. Unless otherwise specifically provided
herein, in the event of any inconsistency between the terms of the Plan and this
Agreement, the Plan will govern.

 

2



--------------------------------------------------------------------------------

11. By accepting the Award of this Option, the Employee acknowledges receipt of
a copy of the Plan and the prospectus related to this Option and agrees to be
bound by the terms and conditions set forth in this Agreement and the Plan, as
in effect and/or amended from time to time.

The Employee further acknowledges that the Plan and related documents, which may
include the Plan prospectus, may be delivered electronically. Such means of
delivery may include the delivery of a link to a Company intranet site or the
internet site of a third party involved in administering the Plan, the delivery
of the documents via e-mail or CD-ROM or such other delivery determined at the
plan administrator’s discretion. The Employee acknowledges that the Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost if the Employee contacts the Human Resources department of the
Company by telephone at (703) 682-6553 or by mail to 4300 Wilson Boulevard,
Suite 1100, Arlington, Virginia 22203. The Employee further acknowledges that
the Employee will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.

 

12. This Option is intended to be excepted from coverage under Section 409A and
shall be administered, interpreted and construed accordingly. The Company may,
in its sole discretion and without the Employee’s consent, modify or amend the
terms of this Agreement, impose conditions on the timing and effectiveness of
the exercise of the Option by Employee, or take any other action it deems
necessary or advisable, to cause the Option to be excepted from Section 409A (or
to comply therewith to the extent the Company determines it is not excepted).
Notwithstanding, Employee recognizes and acknowledges that Section 409A of the
Code may impose upon the Employee certain taxes or interest charges for which
the Employee is and shall remain solely responsible.

 

13. Notwithstanding any other provisions in this Agreement, any Options subject
to recovery under any law, government regulation, stock exchange listing
requirement, or Company policy, shall be subject to such deductions, recoupment
and clawback as may be required to be made pursuant to such law, government
regulation, stock exchange listing requirement or Company policy.

 

14. This Agreement will be governed by the laws of the State of Delaware without
giving effect to its choice of law provisions.

 

The AES CORPORATION By:   LOGO [g290041ex10_16pg3.jpg] Name: Rita Trehan Title:
Vice President, Human Resources

 

3